EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Howard Russell on May 6, 2022.

The application has been amended as follows: 

In the Claims:
Claim 26 is amended as follows:
26. (currently amended)  The system of claim [[24]] 21, wherein the mass transit data further comprises at least one of a transit schedule, a transit vehicle location, a transit link location, and a transit route.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baalke et al., US 11,222,299 B1 (Indoor deliveries autonomous vehicles)
Sweeney et al., US 2019/0108472 A1 (Network system including drones)
Amiri, US 2011/0107939 A1 (People & Cargo transit systems & vehicles)
Asai et al., US 6,421,606 B1 (Route guiding apparatus and medium)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A Zare whose telephone number is (571)270-3266. The examiner can normally be reached Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Scott A. Zare
5/6/2022



/SCOTT A ZARE/Primary Examiner, Art Unit 3649